IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Barbara Daquilante,                              :
                               Petitioner        :
                                                 :
                 v.                              :   No. 630 C.D. 2021
                                                 :   SUBMITTED: June 23, 2022
Mercy Catholic Medical Center                    :
(Workers’ Compensation Appeal                    :
Board),                                          :
                       Respondent                :


BEFORE:         HONORABLE RENÉE COHN JUBELIRER, President Judge
                HONORABLE STACY WALLACE, Judge
                HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                                                 FILED: July 18, 2022

                Claimant, Barbara Daquilante, petitions for review of the Workers’
Compensation Appeal Board’s affirmance of the Workers’ Compensation Judge’s
(WCJ) denial of her claim for benefits for scarring of her legs. Claimant contends
that Section 306(c)(22) of the Workers’ Compensation Act,1 which limits specific
loss benefits for disfigurement to serious and permanent disfigurement of the head,
neck, and face, 77 P.S. § 513(22),2 violates the Remedies Clause of the Pennsylvania



    1
        Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 513(22).

    2
      See also Fullerton v. Workers’ Comp. Appeal Bd. (Gettysburg Foundry Specialties Co.), 761
A.2d 201 (Pa. Cmwlth. 2000) (holding that compensation under Section 306(c)(2) is limited to
disfigurement of the head, neck, or face, and scarring elsewhere on the body is not compensable
thereunder).
Constitution, Pa. Const. art. 1, § 11, and equal protection principles of the United
States and Pennsylvania Constitutions. We affirm.
               The facts are not in dispute and may be summarized in relevant part as
follows.3 Claimant sustained a work injury on August 20, 2012, when she was hit
by a truck during the course of her employment with Employer, Mercy Catholic
Medical Center. She filed a claim petition which was resolved by stipulation
including the following diagnoses: right lower extremity degloving, fracture of the
left cuboid, lacerated right foot, open right knee joint injury, muscle weakness, and
depressive disorder. That claim is not at issue.
               Claimant filed a second claim petition on September 9, 2018, alleging
that she had sustained severe scarring of both legs as of August 20, 2012. Employer
moved to dismiss the second claim petition because the Act does not authorize
specific loss benefits for disfigurement of the legs. By decision and order, the WCJ
denied the second claim petition, concluding that the scarring of Claimant’s legs was
not compensable. By opinion and order, the Board affirmed.
               On appeal, Claimant raises two issues for our review:

               (1) Whether the limitation on recovery for disfigurement
                   to disfigurement of the head, neck, and face violates the
                   Remedies Clause of the Pennsylvania Constitution.

               (2) Whether the limitation on recovery for disfigurement
                   to disfigurement of the head, neck, and face violates
                   equal protection principles of the Pennsylvania and
                   United States Constitutions.
    3
       Other issues were litigated during the proceedings before the WCJ and Board, which
included an initial decision by the WCJ, an initial appeal to the Board, a remand to the WCJ, and
a second appeal to the Board. The second order of the Board rendered its prior decision final,
allowing Claimant to petition for review to this Court. In the interests of concision, we have
limited our recitation of the facts and procedural history to what is relevant to the disposition of
the issues currently before the Court.



                                                 2
(See Pet’r Br. at 11.4)
                With regard to the first issue, Claimant contends that Section
306(c)(22)’s limitation of recovery violates the Remedies Clause.              Section
306(c)(22) provides for benefits for “serious and permanent disfigurement of the
head, neck or face, of such a character as to produce an unsightly appearance, and
such as is not usually incident to the employment.” 77 P.S. § 513(c)(22) (emphasis
supplied). The Remedies Clause, found at Article I, Section 11 of the Pennsylvania
Constitution, provides in relevant part as follows: “[a]ll courts shall be open; and
every man for an injury done him in his . . . person . . . shall have remedy by due
course of law, and right and justice administered without sale, denial or delay.” Pa.
Const., art. I, § 11. Claimant argues that the powers assigned to the General
Assembly by Article III, Section 18 of the Pennsylvania Constitution, Pa. Const.,
art. III, § 18 (relating to compensation laws allowed to General Assembly) “may not
override the fundamental rights protected by Article I, . . . which are implicated by
the current limitations on scar recovery.” (Pet’r Br. at 21.) Notably, Claimant’s
brief is bereft of (and our own research has not disclosed) Pennsylvania authority for
this proposition, instead citing several cases from other jurisdictions whose laws do
not provide for such limitation.
                We agree with Employer that Article III, Section 18 of the Pennsylvania
Constitution expressly authorizes the legislature to limit the remedies available to
workers’ compensation claimants, effectively “carving out” an exception to the
Remedies Clause. Article III, Section 18 provides in relevant part as follows: “[t]he
General Assembly may enact laws requiring the payment by employers . . . of
reasonable compensation for injuries to employes arising in the course of their
employment, . . . fixing the basis of ascertainment of such compensation and the
    4
        We have paraphrased the questions presented for purposes of clarity.


                                                 3
maximum and minimum limits thereof.” Pa. Const., art. I, § 18. As our Supreme
Court explained in Kline v. Arden H. Verner Co., 469 A.2d 158 (Pa. 1983), wherein
it upheld the exclusivity of workers’ compensation as a remedy for job-related
injuries:

               To change, alter or abolish a remedy lies within the
               wisdom and power of the legislature and in some
               instances, the courts. Access to a tribunal is not denied
               when the tribunal has no jurisdiction to entertain either the
               claim or the remedy. Time and circumstances require new
               remedies to adjust to new and unforeseen losses and
               conditions. To do so, facets of the society often require
               new immunities or larger responsibility, as the legislature
               may determine. The workmen's compensation law has
               deprived some of rights in exchange for surer benefits,
               immunized some, to make possible resources to benefit
               many, who were heretofore without possible or practical
               remedies.

Id. at 160. Although Kline involved a question of access to the courts, we believe
its logic applies with equal force to the authority of the General Assembly to choose
how it will, in the words of Article III, Section 18, “fix[] the basis of ascertainment
of [] compensation and the maximum and minimum limits thereof.”5 We note that
such a reading does not deny a claimant the ability to seek total or partial disability
benefits for disfigurement of the legs as measured by loss of earning power—it
simply does not treat disfigurements to the legs on par with the “specific loss”


    5
       It has long been held that limiting recoveries that would be available in tort is a reasonable
and constitutional exchange for the strict no-fault liability imposed by the Act. However, in a
situation in which the employer is blameless because the claimant’s injuries are caused by the act
of a third party, the Act takes nothing away, but rather gives additional benefits. We note that here
Claimant obtained a third-party recovery from the accident which caused her injuries, and thus
that someone other than Employer was responsible. Therefore, she has not been deprived of a
remedy by the Act, but rather absent the Act would never have had a claim against Employer at
all.


                                                 4
injuries of serious disfigurement to the head, neck, and face as set forth in Section
306(c)(2). See, e.g., Hartwell v. Allied Chem. Corp., 320 F. Supp. 75, 77 (W.D. Pa.
1970) (“Clearly, Section 306(c) and (d) of the Act affords plaintiff no compensation
for the bodily scarring resulting from his accident. Nevertheless, it does not follow
from this fact that the injury in question is beyond the provisions of the Act.”) [citing
Scott v. C.E. Powell Coal Co., 166 A.2d 31, 34 (Pa. 1960) (where accidental injury
in course of employment resulted in employee’s loss of senses of taste and smell,
“the question as to what amount he is compensated depends on the provisions of the
Act, and if that measure yields him nothing, the assumption is that he is nevertheless
satisfied . . . .”)].
                With respect to her second issue, Claimant argues that Section
306(c)(22) violates the equal protection provisions of the Fourteenth Amendment to
the United States Constitution6 and Article I, Section 1 of the Pennsylvania
Constitution.7          Claimant asserts that Section 306(c)(22) creates a separate
classification for those excluded from the specific loss provision by dint of their
disfigurement occurring elsewhere than the head, neck, and face, and that this
classification causes unequal eligibility for disfigurement benefits. It is this unequal
eligibility that Claimant contends fails any standard of review applied to equal
protection claims.
    6
       The Equal Protection Clause of the Fourteenth Amendment provides that “[n]o state shall .
. . deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const., amend.
XIV, § 1.

    7
      Article I, Section 1 of the Pennsylvania Constitution provides as follows: “[a]ll men are born
equally free and independent, and have certain inherent and indefeasible rights, among which are
those of enjoying and defending life and liberty, of acquiring, possessing and protecting property
and reputation, and of pursuing their own happiness.” Pa. Const., art. I, § 1. In evaluating equal
protection claims under the Pennsylvania Constitution, our courts employ the same standards
applicable to the Equal Protection Clause of the Fourteenth Amendment. McCusker v. Workmen’s
Comp. Appeal Bd. (Rushton Mining Co.), 637 A.2d 776, 777 (Pa. 1994).


                                                 5
               Employer responds by asserting that the deferential rational basis
standard of review applies and that under that standard, the classifications created
by Section 306(c)(22) are rationally related to a legitimate state objective. Namely,
by limiting specific loss benefits to those with disfigurement above the neck, Section
306(c)(22) provides benefits to employees while achieving cost containment for
employers.
               As it is clear that there is a classification that is treated differently, we
must determine the proper standard of review to apply. The familiar three-tiered
system provides that classifications involving fundamental rights and suspect
classifications trigger strict scrutiny; important rights and sensitive classifications
require intermediate scrutiny; and all other legislative classifications are subject to
rational basis review. Sadler v. Workers’ Comp. Appeal Bd., 244 A.3d 1208, 1216
(Pa. 2021). Our Supreme Court has determined that the Act confers a social welfare
benefit on injured workers and that a statutory classification thereunder is consistent
with equal protection if it meets the rational basis test. Id.
               Rational basis review involves a two-part analysis. First, we consider
whether the statute at issue seeks to promote a legitimate state interest; if so, we must
determine whether the classification created by the statute is reasonably related to
achieving that state interest. Id. Application of this standard does not require an
express statement of purpose by the General Assembly concerning the statute at
issue; courts may “hypothesize reasons why the legislature created the particular
classification at issue and, if some legitimate reason exists, the provision cannot be
struck down, even if its soundness or wisdom might be deemed questionable.” Id.
[quoting Kramer v. Workers’ Comp. Appeal Bd. (Rite Aid Corp.), 883 A.2d 518, 534
(Pa. 2005)].



                                             6
             Under the rational basis test, we are constrained to find that Section
306(c)(22) meets constitutional muster. Both our Supreme Court and this Court
have held that cost containment for workers’ compensation benefits is a legitimate
state interest for purposes of a rational basis analysis. Kramer, 883 A.2d at 535
(holding Act’s offset provision constitutional under rational basis test; “[r]easonable
workers' compensation cost containment for employers, and the concomitant
competitive benefit such cost containment offers for Pennsylvania businesses,
unquestionably is a legitimate state concern”); Caputo v. Workers’ Comp. Appeal
Bd. (Com. of Pa.), 34 A.3d 908, 916 (Pa. Cmwlth. 2012) (holding Act’s offset
provision constitutional and quoting Kramer). Although not stated in the Act, it is
obvious that employers benefit from not having to pay specific loss benefits for some
injuries or higher insurance rates for conditions not included in specific loss
provisions, so they can be more competitive. Furthermore, we may easily imagine
that the legislature believed disfigurement above the neck to create a greater
impediment to employment because it may not be as inconspicuously covered by
clothing as injuries below the neck. Whether this is inequitable to those like
Claimant who have suffered grievous but non-compensable disfigurement or
anachronistic in light of developments in other states (see Petitioner’s Brief at 21-
23) is a question for the General Assembly, not this Court.
             In light of the foregoing, we affirm.


                                        _____________________________________
                                        BONNIE BRIGANCE LEADBETTER,
                                        President Judge Emerita

Judge Fizzano Cannon and Judge Dumas did not participate in the decision for this
case.



                                          7
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Barbara Daquilante,                    :
                       Petitioner      :
                                       :
            v.                         :   No. 630 C.D. 2021
                                       :
Mercy Catholic Medical Center          :
(Workers’ Compensation Appeal          :
Board),                                :
                       Respondent      :




                                    ORDER


            AND NOW, this 18th day of July, 2022, the Order of the Workers’
Compensation Appeal Board is AFFIRMED.



                                     _____________________________________
                                     BONNIE BRIGANCE LEADBETTER,
                                     President Judge Emerita